Citation Nr: 9909934	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  98-02 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss, 
to include the issue of whether a timely notice of 
disagreement was filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to August 1953.

By a July 1995 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in pertinent part, denied service connection for 
hearing loss.  In October 1995, the veteran filed a written 
statement apparently in response to being notified about the 
July 1995 rating decision.  By a December 1997 rating 
decision, the RO "reopened" the veteran's claim, but 
continued to deny service connection for bilateral hearing 
loss.  In January 1998, the veteran filed a notice of 
disagreement, a statement of the case was issued, and the 
veteran filed a substantive appeal.  In March 1998, the 
veteran testified at the RO before a local hearing officer.   

Although the RO construed the veteran's claim in its December 
1997 rating decision as being one to reopen, the Board finds 
it necessary to decide the question of whether the veteran's 
October 1995 written statement constitutes a timely notice of 
disagreement with the July 1995 rating decision.  Once that 
is decided, the Board will address the development required 
in relation to the veteran's underlying claim for service 
connection. 


FINDINGS OF FACT

1.  By a July 1995 rating decision, the RO denied, in 
pertinent part, service connection for hearing loss. 

2.  In a cover letter dated July 17, 1995, the RO notified 
the veteran about the July 1995 rating decision, including 
the denial of service connection for hearing loss, as well as 
the procedural and appellate rights available to him.  

3.  The veteran filed a notice of disagreement within one 
year from the date the rating decision notification was 
mailed to him.

CONCLUSION OF LAW

The veteran's notice of disagreement was timely concerning 
the issue of entitlement to service connection for hearing 
loss.  38 U.S.C.A. § 7105(a), (b), (c) (West 1991); 38 C.F.R. 
§§ 20.201, 20.302 (a), (b), 20.305 (a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION 

By a July 1995 rating decision, the RO denied, in pertinent 
part, service connection for hearing loss.  In a cover letter 
dated July 17, 1995, the RO notified the veteran about the 
July 1995 rating decision, including the denial of service 
connection for hearing loss, as well as the procedural and 
appellate rights available to him.  

In a written statement associated with the claims file in 
October 1995, the veteran wrote, in part, that he wanted to 
"reopen" his claim for "bilateral damage to ears caused by 
explosion."  

A notice of disagreement consists of a written communication 
from a claimant or his representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result.  While special wording is not 
required, the Notice of Disagreement must be in terms which 
can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.201 (1998).  A claimant or 
his representative must file a notice of disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that that agency mails notice of the 
determination to him.  Otherwise, that determination will 
become final.  The date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 U.S.C.A. § 7105(a), (b), 
(c) (West 1991); 38 C.F.R. § 20.302(a)(1998).  

A response postmarked prior to expiration of the applicable 
time limit will be accepted as having been timely filed.  If 
the postmark is not of record, the postmark date will be 
presumed to be five days prior to the day of receipt of the 
document by the Department of Veterans Affairs.  In 
calculating this 5-day period, Saturdays, Sundays and legal 
holidays will be excluded.  In computing the time limit for 
filing a written document, the first day of the specified 
period will be excluded and the last day included.  Where the 
time limit would expire on a Saturday, Sunday or legal 
holiday, the next succeeding workday will be included in the 
computation.  38 C.F.R. § 20.305(a), (b)(1998).  

Under the circumstances described above, the veteran had 
until July 17, 1996 to file a timely notice of disagreement 
concerning the denial of service connection for hearing loss.  
The Board finds that the October 1995 written statement from 
the veteran is sufficient to constitute a valid notice of 
disagreement with the July 1995 rating decision, both in 
terms of content and timeliness.  Therefore, the Board will 
consider with veteran's claim concerning service connection 
for bilateral hearing loss on a direct basis, rather than as 
a claim to reopen. 

ORDER

A timely notice of disagreement having been filed with regard 
to the July 1995 denial of service connection for hearing 
loss, this claim will be considered on a direct basis. 

REMAND

The veteran essentially claims that he has bilateral hearing 
loss due to various acoustical traumas in service.  

In July 1998, the RO received five handwritten lay 
statements, including one from the veteran's spouse, 
submitted in support of the claim for service connection.  In 
November 1998, the veteran's representative submitted 
additional copies of the lay statements, and further 
indicated that the veteran did not waive prior RO 
consideration of these documents.  New evidence must be 
considered by the agency of original jurisdiction for review 
and preparation of a supplemental statement of the case 
unless the right is waived in writing.  38 C.F.R. § 
20.1304(c) (1998).  Neither the veteran nor his 
representative has waived RO consideration of this evidence, 
and therefore these documents must be returned to the RO for 
its initial consideration.

The Board further notes that in November 1997, the veteran's 
representative submitted a letter dated in October 1997 from 
William J. Fravel, M.D., of Columbia Ear, Nose and Throat 
Associates in West Columbia, South Carolina.  In his letter, 
Dr. Fravel noted, in part, that he had seen the veteran in 
the 1950s for sensorineural hearing loss as a result of 
trauma in the service.  The records of this treatment had 
apparently been destroyed and were thus unavailable.  Dr. 
Fravel next saw the veteran in June 1996 and found bilateral 
sensorineural 30 decibel hearing loss with 76 percent 
discrimination in the left ear and 84 percent discrimination 
in the right ear.  Accompanying this was an "extremely 
precipitous" symmetrical high -frequency hearing loss, and 
down to 60-70 decibels at 2000 Hertz, and 90 decibels at 
3000-4000 Hertz.  Dr. Fravel included with his letter the 
report of his June 1996 hearing evaluation of the veteran.  
Dr. Fravel also indicated that he had reviewed the report of 
an audiogram conducted at the VA in July 1997.  He included 
the following sentence in his letter:

It is my feeling that because of the 
severity of the slope, that the majority 
of [the veteran's] hearing loss is 
probably due to his acoustic trauma in 
the service of the U.S. Army.  

Dr. Fravel's letter suggests a correlation between the 
veteran's current bilateral hearing condition and his period 
of active duty.  However, there has been no attempt to obtain 
clarification of Dr. Fravel's conclusion that the veteran's 
hearing loss is due to service because of the "severity of 
the slope."  Dr. Fravel's letter has put the RO on notice 
that relevant evidence may exist or could be obtained that 
would, if true, be relevant and necessary for full, fair 
adjudication of the veteran's claim.  Therefore, the RO has a 
duty to request the veteran's assistance in obtaining a 
clarifying opinion, in writing, from Dr. Fravel.  Robinette 
v. Brown, 8 Vet.App. 69 (1995).  Once the RO has attempted to 
obtain a clarifying opinion from Dr. Fravel, a new 
audiological examination for VA purposes should be scheduled, 
as detailed below.

The most recent records reflecting treatment of the veteran 
were associated with the claims file in January 1997.  To 
ensure that the veteran's claim will receive a fully informed 
evaluation, clinical data reflecting treatment of the 
veteran's hearing loss, since January 1997, must be obtained 
and reviewed.  38 C.F.R. §§ 4.1, 4.2 (1998). 

Accordingly, the Board REMANDS this case to the RO for the 
following: 

1.  After securing the most recent 
addresses and any necessary releases from 
the veteran, the RO should contact Dr. 
Fravel and request that he provide copies 
of any treatment records pertaining to 
the veteran dated after June 1996.  The 
RO should also request that Dr. Fravel 
provide a more detailed statement as to 
the bases of his medical opinions that 
the "severity of the slope" indicated 
that the veteran's hearing loss was due 
to acoustic trauma in service.  To that 
extent, Dr. Fravel should be requested to 
include a complete rationale, citing 
authority and investigation, for all 
conclusions reached. 

2.  Any pertinent VA medical records 
documenting treatment of the veteran's 
symptoms of hearing loss since January 
1997, which have not already been 
associated with the claims file, should 
be obtained and made of record.  These 
include any such records from the 
Columbia VAMC.

3.  The RO should obtain the names and 
addresses of any and all private medical 
care providers, in addition to Dr. 
Fravel, who have treated the veteran for 
his symptoms of hearing loss since 
January 1997.  After securing the 
necessary releases, the RO should obtain 
these records and permanently associate 
them with the claims file.

4.  The RO should schedule the veteran 
for a special VA ear examination, to 
include audiological testing.  The 
veteran and his representative should be 
notified of the date, time, and place of 
the examination in writing.  The 
importance of appearing for an 
examination and the consequences of his 
failure to do so without good cause 
should be made known to the veteran.  A 
copy of this notification letter should 
be associated with the claims file.

5.  Following completion of the above 
actions, the RO should conduct a special 
VA ear and audiological examination.  The 
claims folder must be reviewed prior to 
the examination.  Such tests as the 
examiner deems necessary should be 
performed.  If the examiner finds that it 
is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.

a.  After the audiological 
examination is conducted, the ear 
examiner should ascertain whether 
the veteran currently has a hearing 
loss disability for VA purposes as 
defined in 38 C.F.R. § 3.385 (1998).  

b.  The examiner should obtain from 
the veteran a complete work history 
since discharge, including dates, 
job titles and the type of work each 
job entailed.  The examiner should 
determine whether the veteran had 
exposure to excessive noise during 
his post-service employment.  

c.  If it is determined that the 
veteran has a hearing loss 
disability for VA purposes, the 
examiner should determine whether it 
is at least as likely as not that 
the veteran's hearing loss had its 
onset in service or is related to an 
incident of service.  The evidence 
considered by the examiner should 
include, but not be limited to, any 
relevant documents received from Dr. 
Fravel.  The reasons for any medical 
opinions by the examiner should be 
discussed in detail.  If the 
examiner agrees or disagrees with 
the opinion(s) of Dr. Fravel, he/she 
should state the reasons therefor.  
All medical authorities (including 
texts and treatises) relied upon 
should be clearly cited.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested medical review does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

7.  When the above development have been 
completed, the case should again be 
reviewed by the RO.  If the decision 
concerning service connection for 
bilateral hearing loss remains adverse to 
the veteran, he and his representative 
should be issued a supplemental statement 
of the case.  The veteran and his 
representative should be afforded a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until he is notified.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


